Case 4:21-cv-00019-JFH-CDL Document 12 Filed in USDC ND/OK on 01/12/21 Page 1 of 1



             IN THE UNITED STATES DISTRICT COURT FOR THE
                    EASTERN DISTRICT OF OKLAHOMA

  BRYON C. HERD,                               )
                                               )
                        Petitioner,            )
                                               )
  vs.                                          )          CIV-20-203-RAW-KEW
                                               )
  TOMMY SHARP, Warden,                         )
                                               )
                        Respondent.            )


                                      OPINION AND ORDER
         Now before the court is Petitioner’s application for a writ of habeas corpus pursuant
  to 28 U.S.C. § 2254. It has come to the court’s attention that Petitioner was convicted in
  Tulsa County, Oklahoma, which is located within the territorial jurisdiction of the Northern
  District of Oklahoma. Therefore, in the furtherance of justice, this matter may be more
  properly addressed in that district.
         Accordingly, pursuant to 28 U.S.C. § 2241(d), Petitioner’s application for a writ of
  habeas corpus is hereby transferred to the Northern District of Oklahoma for all further
  proceedings.

         IT IS SO ORDERED this 12th day of January, 2021.



                                                   ___________________________________
                                                   Ronald A. White
                                                   United States District Judge
